Citation Nr: 1740307	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-18 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES


1.  Entitlement to service connection for arthritis of the spine. 

2. Entitlement to service connection for arthritis of bilateral arms.

4. Entitlement to service connection for arthritis of bilateral legs.  

3. Entitlement to service connection for a urinary disability, to include enlarged prostate and benign prostate hypertrophy (BPH), to include as secondary to service-connected testalgia, left, status-post varicocelectomy.

4. Entitlement to service connection for an involuntary muscle movement disability, to include of the bilateral hands, and to include as due to an acquired psychiatric disability.

5. Entitlement to a total disability based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1993 to July 1998. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California, which, in pertinent parts, denied service connection for arthritis of the spine and bilateral arms, for involuntary muscle movement, and for urinary condition, as well as entitlement for TDIU.  

Notably, the Veteran initially filed a claim for arthritis without specifying the affected anatomy.  However, a subsequent statement filed by the Veteran's representative in February 2007 indicated that the Veteran was claiming arthritis of the back, bilateral arms, and legs.  The RO adjudicated the entitlement to service connection for arthritis of the spine, bilateral arms, and arms as a single issue.  However, these conditions are distinct diagnosis involving different anatomy.  As such, the Board has opted to recharacterize the issue as three separate claims. 

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board remanded these claims in January 2015 and May 2016 for further development.  Unfortunately, another remand is necessary before the Board can adjudicate the claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to decide this case.  

A. Spine

Pursuant to the Board's previous remand, the Veteran underwent a VA examination in October 2016.  At that time, the examiner concluded that the Veteran's current back condition is less likely than not related to his military service.  He explained that the Veteran's service treatment records (STRs) did not reflect any back injuries and the Veteran denied having back issues from November 1995 to May 1997.  While the examiner noted that the Veteran reported sore joint in the neck, shoulder, back in April 1998, he concluded that such complaint is insufficient to show chronicity.  

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds the October 2016 opinion is inadequate.  Although the Veteran reported the soreness in his back as well as his neck in April 1998, the examiners rational appears to attribute the Veteran's complaint to his neck condition.  Furthermore, the examiner did not address the Veteran's lay statement that the fact that he had to march carrying heavy packs caused his current condition.  For this reason, an adequate supplemental opinion is necessary before the Board can adjudicate this claim. 
 
B. Bilateral Arm. 

In the May 2016 remand, the Board indicated that the Veteran was not afforded an examination with respect to his service connection claim for bilateral arm arthritis.  Review of the record shows that the Veteran was not provided an examination for bilateral arm arthritis.  The Board acknowledges that while the directives of the remand did not specifically ask for an examination, the body of the remand explained that a VA examination is necessary to adjudicate this claim.  Because the Board's prior remand directives have not been complained with a remand is necessary. See Stegall v. West, 11 Vet. App. 268, 271   (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).  

C. Leg

As noted above, the RO denied the claim and the Veteran appealed the denial with respect to the back, bilateral arms, and legs. Although the Veteran filed a notice of disagreement with respect to arthritis in all three body parts, the Statement of the Case issued March 2009 did not adjudicate the service connection claim for arthritis in the legs.  Therefore, the issue of entitlement to service connection for arthritis is remanded to the RO for issuance of a statement of the case and to provide the Veteran an opportunity to perfect an appeal of such issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

D. Urinary disability

Similarly, the Board remanded this claim in January 2016 to obtain an addendum opinion.  Unfortunately, the addendum opinion obtained in September 2016 is also inadequate as the examiner did not provide a full rational to support her conclusion that the Veteran's urinary problem is not caused or aggravated by his service connected testalgia. That is, the only rational offered by the examiner is that "there are no medical records, diagnostic tests or objective findings to make clear nexus between the Veteran's urinary problems and testalgia." To the extent the Board relies on the examiner's own expertise to provide a nexus opinion, the addendum opinion is inadequate to adjudicate the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  For this reason, a remand is necessary to adjudicate the claim.   

E. Involuntary Muscle Movement disability

The Board's remand directives from January 2015 directed the RO to schedule the Veteran for an examination if social security administration (SSA) records-outstanding at the time-reflected that the Veteran had this condition.   Although the SSA records showed that the Veteran had fine tremors in January 2007, the Veteran was not provided a VA examination.  As noted above, compliance with the Board's remand directives is not optional or discretionary. See Stegall v. West, 11 Vet. App. 268, 271   (1998).  Therefore, a remand is necessary to obtain a VA examination for this claim. 

F. TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the Veteran's service-connected disabilities.  As such, the issue is intertwined with the claims for service connection, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other).

Accordingly, the case is REMANDED for the following action:

1. Update VA treatment records.

2. Thereafter, the claims file should be returned to the examiner that conducted the October 2016 VA examination, or if that examiner is not available, to a similarly qualified examiner for supplemental opinion. The examiner should review the claims file in its entirety and answer the following question:

Is the Veteran's arthritis of the back at least as likely as not (50 percent or greater probability) related to service?

The examiner is asked to consider and comment on the Veteran's report of sore back in April 1998, during his exit examination, as well has his report of marching with heavy packs during his military service.  

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

3. After completing directive #1, schedule the Veteran for VA examination to determine the nature and etiology of bilateral arm arthritis.  The examiner should review the claims file in its entirety and provide an opinion answering the following question:

Does the Veteran have bilateral arm arthritis?
 
If so, is the Veteran's bilateral arm arthritis at least as likely as not (50 percent or greater probability) etiologically related to his military service? 

When answering the above questions, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner

4. After completing directive #1, obtain an opinion regarding the etiology of the Veteran's urinary disability. If possible, this opinion should be provided by an examiner different than the examiner who provided the September 2016 addendum opinion.  If the examiner determines that he/she needs to examine the Veteran in order to answer the below questions, such an examination should be scheduled: 

Is Veteran's urinary disability at least as likely as not (50 percent or greater probability) caused by the Veteran's service-connected testalgia; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's urinary disability is aggravated by his service-connected testalgia. 

The term "aggravated" in the above context means a permanent worsening of his symptoms, and not temporary or intermittent flare-ups, which resolve and return to the baseline level disability. 

When answering the above questions, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5. After completing directive #1, schedule the Veteran for VA examination to determine the nature and etiology of his involuntary muscle movement.  The examiner should review the claims file in its entirety and provide an opinion answering the following question:

Does the Veteran have involuntary muscle movements? 

If so, is the Veteran's involuntary muscle movement at least as likely as not (50 percent or greater probability) etiologically related to his military service?

In the alternative, the examiner should consider whether the Veteran's involuntary muscle movements  is at least as likely as not (50 percent or greater probability) caused by the Veteran's service connected schizoaffective disorder; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's schizoaffective disorder aggravated his involuntary muscle movements. 

The term "aggravated" in the above context means a permanent worsening of symptoms, and not temporary or intermittent flare-ups of symptoms which resolve and return to the baseline level disability. 

Although the examiner should review the file in its entirety, his/her attention is drawn to social security administration records that show that the Veteran had fine tremors in January 2007. 

The examiner is also asked to comment on the Veteran's lay statements and provide complete rational to support the opinion. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6. Thereafter, the RO should readjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  

7. After completion of the above, please re-adjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

8. Issue a statement of the case (SOC) for the claim of entitlement to service connection for arthritis of the legs. The Veteran and his representative must be advised of the process and time limit for perfecting an appeal of this claim to the Board, and afforded the opportunity to do so. If the Veteran perfects his appeal, return the matter to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




